                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


NANCY BRETT,

              Plaintiff,
                                                 Case No. 3:19-cv-1327-J-34JBT
vs.

AMAZON.COM, INC. and
AMAZON.COM SERVICES, INC.,

              Defendants.
                                          /

                                        ORDER

       THIS CAUSE is before the Court sua sponte. Plaintiff initiated the instant action on

November 14, 2019 by filing a five-count Complaint for race, age and disability

discrimination, as well as retaliation. See Complaint and Demand for Jury Trial (Doc. 1).

Upon review, the Court finds that the Complaint constitutes an impermissible “shotgun

pleading.” In Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313 (11th Cir. 2015),

the Eleventh Circuit identified four types of “shotgun” pleadings. See Weiland, 792 F.3d at

1321-23. As relevant here, one such type of improper pleading occurs where the drafter

“commits the sin of not separating into a different count each cause of action or claim for

relief.” Id. at 1322-23 n.13 (collecting cases). Indeed, Rule 10(b), Federal Rules of Civil

Procedure (Rule(s)) requires that: “[i]f doing so would promote clarity, each claim founded

on a separate transaction or occurrence . . . must be stated in a separate count or defense.”

See Rule 10(b); see also Anderson v. Dist. Bd. of Trs. of Central Fla. Cmty. College, 77

F.3d 364, 366 (11th Cir. 1996) (explaining that a properly drawn complaint “will present

each claim for relief in a separate count, as required by Rule 10(b), and with such clarity
and precision that the defendant will be able to discern what the plaintiff is claiming and to

frame a responsive pleading” (internal footnote omitted)).

       Here, Counts I, II and IV of the Complaint, titled “Race Discrimination,” “Age

Discrimination,” and “Disability Discrimination,” each appear to include two separate

causes of action, one premised on disparate treatment and the other on a hostile work

environment. See Complaint ¶¶ 31, 38, 48. Notably, in closely analogous circumstances,

the Eleventh Circuit has found this manner of pleading to be improper. See Palmer v.

Albertson’s LLC, 418 F. App’x 885, 889 (11th Cir. 2011) (rejecting plaintiff’s argument that

he had adequately alleged a hostile work environment claim where the complaint contained

only two counts—disability discrimination and retaliation). Accordingly, the Court will strike

the Complaint and direct Plaintiff to file an amended complaint that sets forth each of her

claims for relief in a separate count. See Anderson, 77 F.3d at 367 n.5 (noting that when

faced with a shotgun pleading the district court should sua sponte strike the pleading and

direct the plaintiff to file a more definite statement). Thus, if Plaintiff intends to assert a

claim for hostile work environment, and can do so consistent with Rule 11, Plaintiff must

set forth that claim in a separate count and identify the specific factual allegations on which

such claim is based. See Palmer, 418 F. App’x at 899-90 (finding that the mere use of the

words “harassed” and “hostile” in a discrimination claim “neither stated a plausible claim

for relief nor provided [defendant] with sufficient notice to defend against a harassment or

hostile work environment claim”). Accordingly, it is

       ORDERED:

       1.     The Complaint (Doc. 1) is STRICKEN.
      2.     Plaintiff shall file an amended complaint consistent with the directives of this

             Order on or before December 9, 2019. Failure to do so may result in a

             dismissal of this action.

      3.     Defendants shall respond to the amended complaint in accordance with the

             requirements of Rule 15 of the Federal Rules of Civil Procedure.

      DONE AND ORDERED at Jacksonville, Florida on November 18, 2019.




lc11
Copies to:

Counsel of Record
Pro Se Parties
